Case 2:19-cv-00494-AB-JEM Document 34-5 Filed 08/26/19 Page 1of2 Page ID #:402

EXHIBIT E
Case 2:19-cv-00494-AB-JEM Document 34-5 Filed 08/26/19 Page 2of2 Page ID #:403

Brigada 72" x 72" * 14"
Concrete Washoul Pan
far Concrate Purip
Trucks

at MWagqaeck
my oTeryia

Your Price: $1,897 90

ee ly
Bees an Predient eoveny

Thea perched Peas witeigry pore
morn Ateteonel Shaper

 

10/29/2018

Concrete Washout Pans - HD Supply White Cap
niloR Aww wietocep comanhopivciwanlkxt-pann ©

HO Supely White Capt a inading supplier of Concrate Washout Pane products along with o huge
swomory of nekiontini, commeraal and induatn
Shasing yoedebo | Must ince, poutube

Banna alee emereah Car
Brigade Heavy Duty
Concrete Washoul Pan

Brigade 72° x 72° x 24"
Concrete Washout Pan

FERRIS RIA" TSS for Concrete Pump nadine
tere Boa Trucks

Mae, ATT eH trad [becpaite

Crete eaat ant is a re

Your Price: $2.447.09 meriederee AISI ER ETS

Avadatcaty Your Price: $2,243.00

Regend eet Crnchnt Rumery tng

Tius orkhelt hag whys
mE, Ace Dbppery

Charge coay dopty You mag be

  

Onertaied fry Cupiprrae Setanta
Treiey By Via thay Dae
cmc try Coeterrene Saeyice —
otr
gry
AGD TO CART
ADO TO CART

Concrete Washout Pans | Hoppers, Chutes &
Buggies | HD Supply White Cap
HD Supply White Cap > shop > washout-...

HD Supply White Cap is a
leading supplier of Concrete
Washout Pans products along
with a huge inventory of
residential, commercial and ...

You visited this page on 10/17/18

Avncabty

Panel an Pesan! teeny

[het Periaduet hee Gregory
mati AGSiond Sheng
Cheanyes Wary ajpty Toa mony ies
ott maohect Eg Coumbaereer Deryates

at + |

 

ADO TO CART

 

 

+ SUPPLY

COCHIN TIC Peta are Fs AL,
Wee CAP
